DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachibana et al. (US PGPub. No. 2008/0179623, previously cited).
Claim 1: Tachibana teaches a semiconductor light emitting element where the substrate is a n-type GaN (paragraph 0079).  Since the substrate is GaN (i.e. a nitride), the semiconductor element is considered a nitride semiconductor element.  The element includes an active layer 405, a layer 406 on the active layer, an electron overflow prevention layer 407 (i.e. an electron block layer) on the layer 406 (i.e. the electron overflow prevention layer is formed above the active layer), a p-type guide layer 408, a p-type cladding layer 409 formed of p-type GaAlN (i.e. an AlGaN layer) on the p-type guide layer 408 (i.e. indirectly formed on the electron overflow prevention layer 407), a concavo-convex layer 410 formed on the p-type cladding layer 409, and a contact layer 411 formed of p-type GaN on the concavo-convex layer 410 (paragraph 0079 and Fig. 6).  The concavo-convex layer 410 is formed of InxGa1-x-yAlyN (i.e. considered to be AlGaN with In).  The p-type cladding layer 409 and concavo-convex layer 410 combined may be considered an AlGaN layer since both layers include GaAlN, as outlined above.  The concavo-convex layer has a distance between a convexity and its neighboring convexity and has a height difference from a top of a convexity to a bottom of its neighboring concavity (i.e. the concavo-convex layer has multiple protrusions provided on a surface since it has a distance between neighboring convexities and a stated height difference; Fig. 6 shows the concavo-convex portions as being on a surface of layer 410 that is opposite to the active layer).  Since the contact layer 411 is on the concavo-convex layer 410 (i.e. covers an upper surface of the concavo-convex layer including the convexities as shown in Fig. 6) and is formed of GaN (i.e. GaN is considered to have an Al composition ratio of about 0 which is a lower Al composition ratio than in a GaAlN layer) (paragraph 0079), the contact layer corresponds to the claimed cover layer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (US PGPub. No. 2008/0179623, previously cited) as applied to claim 1 above, and further in view of Takeuchi et al. (US PGPub. No. 2019/0148592, previously cited).
Claim 2: The teachings of Tachibana regarding claim 1 are outlined above.  Tachibana teaches a semiconductor light emitting element where the substrate is a n-type GaN and where the element includes at least an active layer 405, an electron overflow prevention layer 407 (i.e. an electron block layer), a p-type cladding layer 409 formed of p-type GaAlN (i.e. AlGaN), a concavo-convex layer 410, and a contact layer 411 formed of p-type GaN (paragraph 0079 and Fig. 6).  However, Tachibana does not teach the claimed decreasing Al composition ratio.
In a related field of endeavor, Takeuchi teaches a nitride semiconductor light-emitting device (paragraph 0001) where the device has a light-emitting layer 140 (i.e. an active layer), electron blocking layer 150, a first p-type contact layer 160, and a second p-type contact layer 170, formed in this order (paragraphs 0024-0025 and Fig. 1).  The first p-type contact layer 160 is a p-type AlGaN layer doped with Mg (paragraph 0032) (i.e. the first p-type contact layer 160 is an AlGaN layer).  The second p-type contact layer is a p-type AlGaN layer doped with Mg (i.e. formed of AlGaN) (paragraph 0033) and has a lower Al composition than the Al composition in the first p-type contact layer (i.e. the cover layer has a lower Al composition ratio than in the AlGaN layer) (paragraph 0040) and the Al composition is almost zero at the contact surface.  Takeuchi teaches that, in the first p-type contact layer 160, the Al composition is monotonously reduced with distance from the light-emitting layer (i.e. the Al composition ratio decreases in a direction away from the active layer) (paragraph 0039).  Takeuchi teaches that Al composition variation causes the semiconductor light-emitting device to exhibit improved light extraction efficiency and reduced influence of polarization (paragraph 0012).
As both Tachibana and Takeuchi teach a semiconductor light-emitting element having at least one p-type AlGaN layer and p-type contact layer, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the semiconductor light-emitting element of Tachibana to include where the Al composition is monotonously reduced with distance from the light-emitting layer because Takeuchi teaches that Al composition variation causes the semiconductor light-emitting device to exhibit improved light extraction efficiency and reduced influence of polarization, and one would have had a reasonable expectation of success.
Claim 4: Tachibana teaches a height difference from a top of a convexity to a bottom of its neighboring concavity (i.e. a height of protrusions) should be 5 nm to 200 nm (paragraph 0089).  This height range overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Claims 6 and 10: Tachibana teaches a p-type cladding layer formed of p-type GaAlN and a concavo-convex layer on the p-type cladding layer (paragraph 0079) wherein the concavo-convex layer is formed on InxGa1-x-yAlyN (paragraph 0089) and a p-type GaN contact layer on the concavo-convex layer (paragraph 0079).  As outlined above regarding claim 1, the p-type cladding layer and concavo-convex layer together correspond to the instantly claimed AlGaN layer and the p-type GaN contact layer corresponds to the instantly claimed cover layer.  Takeuchi teaches a first p-type contact layer (i.e. corresponding to the p-type cladding layer of Tachibana) and a second p-type contact layer (i.e. corresponding to the concavo-convex layer of Tachibana) (Takeuchi, paragraphs 0032-0033).  In both the first and second p-type contact layers, the Al composition is monotonously reduced with distance from the light-emitting layer (Takeuchi, paragraph 0039) and the Al composition in the second p-type contact layer is lower than the Al composition in the first p-type contact layer (Takeuchi, paragraph 0040).  Since the first p-type contact layer of Takeuchi corresponds to the p-type cladding layer of Tachibana and the second p-type contact layer of Takeuchi corresponds to the concavo-convex layer of Tachibana, it would have been obvious to one of ordinary skill in the art before the effective filing date that, in the Tachibana-modified device of Takeuchi, the Al composition is monotonously reduced (i.e. continuously varies) with distance from the light-emitting layer in the first p-type GaAlN layer/p-type cladding layer and the Al composition in the second p-type GaAlN layer/concavo-convex layer is lower and also monotonously reduces (i.e. continuously varies) with distance from the light-emitting layer, which would be toward the tips of the convex portions (i.e. tips of the protrusions) (i.e. the first p-type GaAlN layer/p-type cladding layer and the second p-type GaAlN layer/concavo-convex layer correspond to the instantly claimed first and second AlGaN regions, respectively).  
Claim 7: Takeuchi teaches that the decrease amount of the Al composition to unit thickness (i.e. change rate of the Al composition ratio) in the second p-type contact layer (i.e. corresponding to the concavo-convex layer of Tachibana as outlined above regarding claim 6) is larger than the decrease amount of the Al composition to unit thickness in the first p-type contact layer (i.e. the p-type cladding layer of Tachibana).
Claim 8: Takeuchi teaches the thickness of the first p-type contact layer (i.e. the first AlGaN region) is 50 nm to 200 nm, which overlaps the claimed range.
Claim 9: Tachibana teaches the p-type cladding layer (i.e. first AlGaN region) as being doped with Mg (i.e. contains Mg) (paragraph 0088).  Takeuchi teaches the first p-type contact layer (i.e. first AlGaN region) as being a p-type AlGaN layer doped with Mg (i.e. contains Mg) (paragraph 0032).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (US PGPub. No. 2008/0179623, previously cited) as applied to claim 1 above, and further in view of Steigerwald et al. (US Pat. No. 7,071,494).
Claim 3: The teachings of Tachibana regarding claim 1 are outlined above.  Tachibana teaches a semiconductor light emitting element where the substrate is a n-type GaN and where the element includes at least an active layer 405, an electron overflow prevention layer 407 (i.e. an electron block layer), a p-type cladding layer 409 formed of p-type GaAlN (i.e. AlGaN), a concavo-convex layer 410, and a contact layer 411 formed of p-type GaN (paragraph 0079 and Fig. 6).  However, Tachibana does not teach the claimed frustum shape.
In a related field of endeavor, Steigerwald teaches a III-nitride semiconductor light emitting device that includes at least one textured layer (Col. 2, line 61 to Col. 3, line 4).  Steigerwald teaches where the textured layer may be located on the p-type side of active region 31, and an embodiment where the structure includes a p-doped AlGaN layer 34A, a textured layer 37 of AlGaN, and at least a planarizing layer 39 of p-type GaN (Col. 4, lines 41-52; Fig. 2D).  The active region 31 may include light emitting layers (i.e. active layers) separated by barrier layers (Col. 3, lines 5-30).  Steigerwald teaches the textured layer as having three dimensional features that are islands with a height and width of 0.06-10 µm and may have flat tops (Col. 3, lines 31-49; Fig. 2D) (i.e. the islands are protrusions having a frustum shape).
As Tachibana and Steigerwald both teach a semiconductor light emitting device they are analogous.  Tachibana and Steigerwald both also teach a layer having protrusions (i.e. Tachibana teaches a concavo-convex layer, and Steigerwald teaches a texture layer) on a p-doped AlGaN layer above an active layer and barrier layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Tachibana to include where the convex portions of the concavo-convex layer may be islands having flat tops (i.e. frustum shapes) as taught by Steigerwald as these are considered conventionally known shapes for a textured layer on a p-doped AlGaN layer above an active layer and barrier layer, and one would have had a reasonable expectation of success.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (US PGPub. No. 2008/0179623, previously cited) as applied to claim 1 above, and further in view of Kneissl et al. (US PGPub. No. 2003/0116767).
Claim 5: The teachings of Tachibana regarding claim 1 are outlined above.  Tachibana teaches a semiconductor light emitting element where the substrate is a n-type GaN and where the element includes at least an active layer 405, an electron overflow prevention layer 407 (i.e. an electron block layer), a p-type cladding layer 409 formed of p-type GaAlN (i.e. AlGaN), a concavo-convex layer 410, and a contact layer 411 formed of p-type GaN (paragraph 0079 and Fig. 6).  However, Tachibana does not teach the claimed thickness of the p-type GaN contact layer (i.e. cover layer as outlined above regarding claim 1).
In a related field of endeavor, Kneissl teaches nitride based semiconductor laser structure (i.e. a light emitting element) (paragraph 0024).  Kneissl teaches a p-type GaN:Mg layer forms a p-contact layer (i.e. corresponding to the p-type GaN contact layer outlined above) and typically has a thickness of about 10-200 nm.  This range of thickness overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
As Tachibana and Kneissl both teach a nitride light emitting semiconductor structure having a p-type contact layer of GaN, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thickness of the p-type GaN contact layer taught by Tachibana to include the range of thickness taught by Kneissl as this is considered a conventionally known thickness for p-type GaN contact layers used for a light-emitting nitride semiconductor structure, and one would have had a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Komada (US PGPub. No. 2016/0315224) teaches a nitride semiconductor element having a concave-convex substrate and where facet growth is carried through other layers (Fig. 18), including AlGaN layer with a thickness of about 500 nm (paragraph 0075).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784